PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gentile, Francis, Xavier
Application No. 15/410,630
Filed: 19 Jan 2017
For: Electric Devices, Generators, and Motors

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on (1) the constructive petition under 37 CFR 1.78(c) and (e), filed June 22, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed applications listed in the concurrently filed application data sheet (“ADS”), and (2) the petition under 37 CFR 1.182, filed June 22, 20121, to expedite a decision on the aforementioned delayed benefit petition. 

The petition under 37 CFR 1.182 is GRANTED. The petition under 37 CFR 1.78(c) and (e), filed June 22, 2021 has been taken up for consideration on an expedited basis. 

The petition under 37 CFR 1.78(c) and (e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR  1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet1;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not comply with (1) and (3) above. 



37 CFR 1.76(b)(5) states:

(b) Bibliographic data. Bibliographic data as used in paragraph (a) of this section includes:

(5)	Domestic benefit information. This information includes the application number, the filing date, the status (including patent number if available), and relationship of each application for which a benefit is claimed under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c). Providing this information in the application data sheet constitutes the specific reference required by 35 U.S.C. 119(e) or 120 and §1.78 (emphasis added).

37 CFR 1.76(c)(2) provides, in pertinent part:

An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed … (emphasis added).

MPEP 601.05(a) II.CORRECTING AND UPDATING AN ADS OR INFORMATION OTHERWISE OF RECORD states:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt… (emphasis added).

A review of the April 15, 2021 corrected filing receipt reveals the current domestic applications for which benefit is claimed. It states, “Domestic Applications for which benefit is claimed -  None.”

This is the benefit information of record. Changes must be made relative to the information of record, not a previously filed ADS. Any changes to the domestic priority data of record must be made in compliance with 37 CFR 1.76(c)(2).  Therefore, all applicant typed information in the Domestic Benefit/National Stage Information section of the ADS should be underlined, per 37 CFR 1.76(c)(2). There should be no strike-through information because applicant is not removing any benefit information of record. Applicant is only adding/inserting benefit information.

In addition, some benefit information is inaccurate. Status is a component of domestic benefit information per 37 CFR 1.76(b)(5). The Prior Application Status field for Application No. 14/479,313 should be Patented, not Pending. The patent number and issue date should be listed and underlined, as well.

Petitioner should simply type and underline the desired benefit information in the Domestic Benefit/National Stage Information section of the future-filed ADS.

With respect to (3) above: Petitioner has submitted a statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.78(c) and (e) was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. Petitioner must explain the delay between when the benefit claim was due and when the benefit claim was filed.  

It appears the delay in filing the benefit claim was initially due to pro se applicant’s error in completing the January 19, 2017 ADS.  Petitioner must explain why the initial petition was not filed until June 22, 2021.  What date and under what circumstances did current counsel/applicant become aware that a timely benefit claim had not been filed? When was the initial petition filed relative to that date? 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

If reconsideration of this decision is desired, applicant is encouraged to file a renewed petition under 37 CFR 1.78(c) and (e)(no additional petition fee due), an ADS in compliance with 37 CFR 1.76(c)(2) setting forth a proper benefit claim, and a sufficient explanation of the circumstances surrounding the delay that establishes that the entire delay was unintentional. 

Further correspondence with respect to the petition under 37 CFR 1.78(c) and (e) should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions 
Randolph Building
40l Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web 


Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  



/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1  37 CFR 1.78(d)(2) explicitly requires the reference to be presented in an ADS.